DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package comprising: a first capacitor chip in the first trench and on the first substrate; and a first molding layer on the first substrate and covering the first semiconductor chip, wherein the first molding layer includes a first part  extending parallel to a top surface of the first substrate, a second part connected to the first part and extending vertically in the first through hole, and a third part connected to the second part and surrounding the first capacitor chip, and a bottom surface of the third part is coplanar with the bottom surface of the first substrate, in combination with other claimed features, as recited in independent claim 1.  Claims 2-11 are dependent upon independent claim 1, and are therefore allowed.
Regarding claim 12, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package comprising: the first capacitor chip having a first surface facing a portion of the first semiconductor chip, and a second surface opposite to the first surface; and wherein the first molding layer includes a first part that extending parallel to a top surface of the first substrate and covering the first semiconductor chip, a second part connected to the first part and extending vertically in the first through hole, and a third part connected to the second part and in the first trench, and the third part of the first molding layer covers the second surface of the first capacitor chip, in combination with other claimed features, as recited in independent claim 12.  Claims 13-18 are dependent upon independent claim 12, and are therefore allowed.
Regarding claim 19, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a semiconductor package comprising: a first capacitor chip in the first trench and on the first substrate; a second substrate on a top surface of the first molding layer; a third substrate on the second substrate, wherein the first molding layer includes a first part extending parallel to a top surface of the first substrate, a second part connected to the first part and extending vertically in the first through hole, and a third part connected to the second part and surrounding the first capacitor chip, and a bottom surface of the third part is coplanar with the bottom surface of the first substrate, in combination with other claimed features, as recited in independent claim 19.  Claim 20 is dependent upon independent claim 19, and is therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        August 13, 2022